         Case 7:19-cr-00449-NSR Document 164 Filed 07/14/21 Page 1 of 1




                                      JOSEPH A. VITA
                                   ATTORNEY AT LAW
                                      52 Irenhyl Avenue
                                Port Chester, New York 10573
                                     Telephone 914-939-5401
          7/15/2021                    Joev63542@aol.com

VIA ECF

July 14, 2021

Hon. Nelson S. Roman
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:    USA v. Anthony Molina; 19 CR 449 (NSR) (03)

Dear Judge Roman:

       The defense filed post-verdict Rule 29 and 33 motions on June 29, 2021. With the
consent of the Government by AUSA Lindsey Keenan, we are requesting that the Court approve
and “so order” the following supplemental briefing schedule:

August 6, 2021,           Defense Memorandum of Law
August 27, 2021,          Government Opposition
September 3, 2021,        Defense Reply


Respectfully submitted,

/S/ Joseph A. Vita        The Court orders the following post-trial briefing schedule jointly proposed by the
                          parties:
Joseph A. Vita            the Defendant's memorandum shall be filed on or before August 6, 2021; the
                          Government's opposition shall be filed on or before August 27, 2021; the
                          Defendant's reply shall be filed on or before September 3, 2021. The parties shall
                          provide two hard courtesy copies of all motion papers as they are filed. Dated: July
                          15, 2021. The Clerk of Court is directed to termiante the motion at ECF No. 164.
                                     White Plains, NY
